Citation Nr: 1726361	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-45 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for jejunal mass, to include as a result of exposure to Agent Orange (claimed as lymph node cancer). 

2.  Entitlement to service connection for downdrown stagmentation of the eyes, to include as a result of exposure to Agent Orange. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his jejunal mass and downdrown stagmentation of the eyes were caused by exposure to Agent Orange.  Service connection may be presumed for certain diseases for if a veteran served in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307 (a).  While jejunal mass and downdrown stagmentation of the eyes are not on the list of presumptive diseases associated with exposure to Agent Orange, service connection may still be established by showing that a disorder was in fact causally linked to such exposure.  See 38 U.S.C.A. §§ 1113 (b), 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309(e) (2014); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The record indicates that the Veteran may have served in the Republic of Vietnam during the relevant time period, so he may be presumed to have been exposed to herbicides.  As the Veteran has not yet been afforded a VA examination to determine the etiology of his jejunal mass and downdrown stagmentation of the eyes, the case must be remanded so a VA examination and opinion may be obtained.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC should request and obtain complete service personnel records pertaining to the Veteran from the appropriate agency.  Verify any service in the Republic of Vietnam from January 9, 1962, to May 7, 1975. 

2.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the above-noted claims on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, the RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's jejunal mass.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include his alleged in-service exposure to herbicides. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  Then, the RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed downdrown stagmentation of the eyes.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include his alleged in-service exposure to herbicides. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




